On June 8, 1998, the Defendant was sentenced to the following: Count I: fifteen (15) years in the Montana State Prison; Count II: six (6) months in the Missoula County Jail, to run concurrently with the sentence imposed in Count I.
On November 6, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Lisa B. Kauffman. The state was represented by Fred VanValkenburg.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the *107Sentence Review Division that the sentence shall be affirmed, with the amendment that the Defendant receive credit for thirty-three (33) months previously served on the drug conviction in Yellowstone County. The Board also adds the requirement that the Defendant complete SOP II, in the Montana State Prison, prior to being considered eligible for parole. The Department of Corrections will have the option of reviewing the treatment the Defendant has already received and requesting that this Division waive that requirement if they believe the Defendant has already completed a course equivalent to SOP II.
Done in open Court this 6th day of November, 1998.
DATED this 2nd day of December, 1998.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard G. Phillips and Alt. Member, Robert A. Boyd.
The Sentence Review Board wishes to thank Lisa B. Kauffman and Fred VanValkenburg for representing Mr. Gibson and the State in this matter.